DETAILED ACTION
The communication dated 11/10/20 has been entered and fully considered
Claims 16, 20-22, 27, and 30 have been amended.  Claims 31-33 are new.   Claims 1-15 have been canceled.  Claims 16-33 are pending.  Claims 28-30 are withdrawn.

Response to Amendment
The 112(b) rejections have been withdrawn in light of the applicant’s amendments and arguments.
The amendments to the claims overcome the 102 rejection, but do not overcome the 103 rejections.

Response to Arguments
The applicant argues that the Hauck cannot be used in combination with Harris to meet the instant claims because a terahertz measurement of a layer of unknown material does not enable a measurement of thickness itself as the refraction index would not be known.
The examiner argues the material in Harris would not be unknown because the process is controlled to have precise processing parameters (plastic/foaming agent feed rate, temperature, pump speed, etc.) using a feedback loop. Because all of these processing parameters are controlled, the extruded material would be known as well as the refraction index, and therefore the THz measurement disclosed by Hauck can be used in combination.

The applicant argues that the combination of Harris and Hauck is improper because the gauge measurement of Harris and the terahertz measurement of Hauck are complete different technologies, and the combination would not have worked to determine the layer property. 
The examiner argues that while they are different technologies, they are analogous because they are both used to measure thickness. Further, there is rationale to use terahertz measurement instead of gauge measurement as terahertz waves allows for non-destructive testing of plastics, as suggested by Hauck (abstract). Lastly, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, a person having ordinary skill in the art before the effective filing date of the claimed invention would have recognized the advantage of using terahertz measurement and the combination would be obvious.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 19-27, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US Patent No. 4,613,471), hereinafter Harris, in view of Hauck (“Terahertz Inline Wall Thickness Monitoring System for Plastic Pipe Extrusion”), hereinafter Hauck.
Regarding claim 16, Harris teaches a method comprising at least the following steps: 
a) irradiation of the extrusion product using electro- magnetic radiation (nuclear gauge with thickness measuring system can be used to measure mass per area and density, Col. 1 lines 51-63, any known thickness measuring devices can serve as the gauge 45 for measuring the thickness of the foam layer, Col. 8 lines 54-68, Fig. 1); 
b) measuring the thickness of layer to be determined (thickness gauge 45, Col. 8, lines 54-68, Figs. 1 and 2); 
c) measuring at least one feed-in rate or feed-in volume of the supply material (gear pump 35 delivers a precise volume of the unfoamed plastic and can be controlled by speed control circuit 59 and the volume per time is determined 62, Col. 9, lines 25-49, Fig. 1); and 
d) determining at least one layer property of the layer to be determined from the measured feed-in volume and the electro- magnetic measurement (density is determined from V1 from the gear pump 35 and V2 from the counter 47 and thickness gauge 45, Col. 10, lines 35-55, Figs. 1 and 2).
Harris teaches that the thickness gauge 45 in Fig. 1 employs a shoe 46 rather than electro-magnetic radiation (Col. 8, lines 54-68, Fig. 1) as instantly claimed.
However, Hauck teaches measuring plastic pipe wall thickness using terahertz signal (abstract, Figs. 1-3 and 5), specifically a reflection measurement of at least one boundary layer of the extrusion product, in particular a boundary layer of the layer to be 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the THz system disclosed by Hauck for the thickness gauge 45 disclosed by Fig. 1 of Harris since it has been held that simple substitution of one known element for another to obtain predictable results only takes routine skill in the art. See MPEP 2143(I)(B). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because using terahertz waves allows for non-destructive testing of plastics, as suggested by Hauck (abstract).
The examiner notes that the recitation of “for determining at least one layer property of a layer to be determined regarding at least one property thereof in an extrusion process, whereby a supply material is mixed or superimposed at least in part and an extrusion product with the layer to be determined is output” in the preamble is being interpreted as intended use because it does not state any distinct definition of the claimed invention’s limitations, and therefore not considered a limitation. See MPEP 2111.02(II). 
In the alternative, Harris teaches that the supply material is mixed or superimposed (extruded product is made from raw plastic 14 and a foaming agent 15, Col. 7, lines 59-68, Fig. 1) and an extrusion product is output (a foam sheet is extruded, Fig. 1).
Regarding claims 19 and 20, the combination of Harris and Hauck teaches all the limitations of claim 16, and Hauck further teaches as electro-magnetic radiation, 
a runtime measurement determining at least one runtime of the Terahertz radiation in at least one layer of the extrusion product is carried out (runtime measurement between 1 and 2, Fig. 4).
Regarding claims 21-24, the combination of Harris and Hauck teaches all the limitations of claim 16, and Harris further teaches the extrusion product is measured electro-magnetically during the conveyance involving relative adjustment of the extrusion product in its direction of conveyance (motor speed control 50 can control and adjust the motor 49 and speed of pull rolls 43 and 44, Col. 8 lines 40-68, Col. 9 lines 1-3, Fig. 1);
the feed-in rate is measured gravimetrically and/or involving measurement of a supply mass per time, and/or involving measurement of a supply volume per time (feed in rate involves measurement of supply volume per time using rotational speed of the gear pump 35 at 62, Col. 9, lines 25-40, Fig. 1);
further, a retraction velocity of the extrusion product is determined and used for determining the at least one layer property (counter 47 is used to determine sheet speed S2 and sheet speed is used to determine density, Col. 8 lines 54-68, Col. 10 lines 35-55, Figs. 1 and 2); and
from the retraction velocity and the feed-in rate a cross-section surface of the layer to be determined and/or a fictitious partial material layer of the layer to be determined, in particular a layer mixed from two substances layer, is determined (cross 
Regarding claim 25, the combination of Harris and Hauck teaches all the limitations of claims 16 and 22-24, and Hauck further teaches the mixed layer with its layer thickness is determined as the sum or superimposition of a fictitious continuous material layer of a first plastics component with a first partial wall thickness and a fictitious second layer, e.g. gas layer, with a second partial wall thickness, whereby the two partial wall thicknesses together form the wall thickness of the mixed layer (thickness of foamed PVC layer is determined by using a predetermined refractive index for the PVC foam, which implies the thickness of the foam layer is inherently the sum of the plastic and gas layers, pg. 88, right column).
Regarding claim 26, the combination of Harris and Hauck teaches all the limitations of claim 16, and this combination further teaches as layer property of the mixed layer, a refraction index and/or a wall thickness is determined (foamed PVC thickness is measured, Figs. 5 and 6 of Hauck, which would correspond to the foamed extruded sheet of Harris).
Regarding claim 27, the combination of Harris and Hauck teaches all the limitations of claim 16, and Harris further teaches upon determining the layer property, further, at least one dimension, of the extrusion product or of a layer of the extrusion product is included (thickness is measured in order to determine the density of the foam sheet, Col. 9 lines 4-49, Col. 10 lines 35-55, Figs. 1 and 2).
Regarding claim 31, the combination of Harris and Hauck teaches all the limitations of claims 16 and 21, and Harris further teaches the extrusion product is measured electro- magnetically during the conveyance involving relative adjustment of the extrusion product in its direction of conveyance (motor speed control 50 can control and adjust the motor 49 and speed of pull rolls 43 and 44, Col. 8 lines 40-68, Col. 9 lines 1-3, Fig. 1), and without rotation of the extrusion product (the examiner notes that there is no mechanism for rotating the extruded product disclosed in Harris).
Regarding claim 33, the combination of Harris and Hauck teaches all the limitations of claims 16 and 27, and Hauck further teaches the at least one dimension includes a diameter of the extrusion product (Figs. 3-6 show diameter being determined using THs signal).

Claims 17, 18, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US Patent No. 4,613,471), hereinafter Harris, and Hauck (“Terahertz Inline Wall Thickness Monitoring System for Plastic Pipe Extrusion”), hereinafter Hauck as applied to claim 16 above, and further in view of Moon (US Patent No. 4,244,897), hereinafter Moon.
Regarding claim 17, the combination of Harris and Hauck teaches all the limitations of claim 16, and Harris further teaches in the extrusion process the extrusion product is made of a plastics material and the at least one layer to be determined is made of mixed plastics comprising at least two substances (extruded product is made from raw plastic 14 and a foaming agent 15, Col. 7, lines 59-68, Fig. 1).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added additives as disclosed by Moon with the raw plastic disclosed by Harris since it has been held that use of known technique to improve similar devices (methods, or products) in the same way only takes routine skill in the art. See MPEP 2143(I)(C). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to reinforce the final foamed extrusion product.
Regarding claim 18, the combination of Harris, Hauck and Moon teaches all the limitations of claims 16 and 17, and Harris further teaches as the layer to be determined, a foam layer is investigated which is made from a plastics material with a gas during the extrusion (foaming agent is gas and expands when being extruded, Col. 3, lines 1-12).
Regarding claim 32, the combination of Harris, Hauck, and Moon teaches all the limitations of claims 16 and 22, and Harris further teaches measuring the feed-in rate (feed in rate involves measurement of supply volume per time using rotational speed of the gear pump 35 at 62, Col. 9, lines 25-40, Fig. 1). Harris does not explicitly disclose measuring the feed-in rate using a scales device.
However, Moon teaches metering devices 16 and 20 may be conventional weight feeders (Col. 2, lines 1-25, Fig. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the weight feeders disclosed .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric T Chen whose telephone number is (571)270-1715.  The examiner can normally be reached on M-F 9am-5pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC T CHEN/Examiner, Art Unit 1748                                                                                                                                                                                                        /Anthony Calandra/Primary Examiner, Art Unit 1748